393 F.2d 478
James BUSH, Appellant,v.UNITED STATES of America, Appellee.
No. 21858.
United States Court of Appeals Ninth Circuit.
April 18, 1968.

James Bush, in pro. per.
Sidney I. Lezak, U. S. Atty., Portland, Or., for appellee.
Before CHAMBERS, JERTBERG and ELY, Circuit Judges.
PER CURIAM:


1
The order of the district court denying appellant's relief on his collateral attack on his judgment of conviction is affirmed.


2
He asserts his lawyer did not interview and call certain witnesses that would have aided his case. The trouble is that on his own statement there was nothing material to the event that was actually the crime which the witnesses could have proved. There is no suggestion they were present at the pertinent time. They might have shown some prior non-criminal business negotiations between themselves and Bush which would be immaterial.